DETAILED ACTION
Claim History
With the instant filing of November 18, 2021, all prior claims, claims 1 – 15, have been cancelled and claims 16 – 35 have been added.  
Election
New claims 16 – 35 are directed to animal feed additive and animal feed comprising the protease of SEQ ID NO: 1. Said claims require no restriction/election. Thus, by presentation, the elected invention is directed to animal feed additive and animal feed comprising the protease of SEQ ID NO: 1. Claim 16-35 are examined.
Effective Filing Date
The effective filing date granted for the instant claims is August 31, 2018, the filing date of foreign application (EPO) 18192131.3, which discloses the recited subject matter.
AIA -First Inventor to File Status
Based on the effective filing date of August 31, 2018 the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 	
Specification-Objections
The specification is objected to for containing hyperlinks.  USPTO policy does not permit the USPTO, i.e., via an issued patent, to refer to any commercial sites, since the USPTO exercises no control over the organization, views or accuracy of the information contained on these outside sites.  Hyperlinks and other forms of browser-executable code, especially commercial site URLs, are not to be included in a patent application. (MPEP 608.01)  The specification should be carefully checked and all URLs removed.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 – 35 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 16, the phrase ‘the polypeptide has at least 95% sequence identity to amino acids 26-425 of SEQ ID NO: 1’ in conjunction with the phrase ‘comprises an N-terminal and/or C-terminal extension’ renders the claim indefinite. It is unclear whether said phrase means (i) the polypeptide having at least 95% sequence identity to amino acids 26-425 of SEQ ID NO: 1 has an N-terminal and/or C-terminal extension, i.e., with inclusion of the extension the complete polypeptide has at least 95% sequence identity to amino acids 26-425 of SEQ ID NO: 1 or (ii) the polypeptide having at least 95% sequence identity to amino acids 26-425 of SEQ ID NO: 1 further comprises an N-terminal and/or C-terminal extension, i.e., the extension is not factored into the 95% sequence identity to amino acids 26-425 of SEQ ID NO: 1.  The skilled artisan would not know the metes and bounds of the invention.  For purposes of examination it is assumed that the phrases mean (ii) the polypeptide having at least 95% sequence identity to amino acids 26-425 of SEQ ID NO: 1 further comprises an N-terminal and/or C-terminal extension, i.e., the extension is not factored into the 95% sequence identity to amino acids 26-425 of SEQ ID NO: 1.  
	For claims 28-35, the phrase “the animal feed of claim 27, which further comprises…” renders the claim indefinite.  It is unclear whether said phrase means (i) the animal feed of claim 27 does not comprise any of the plant components recited in claims 28-35 (the plain meaning) or (ii) ‘the animal feed of claim 27, which comprises…’ the components recited in claims 28-35.  The skilled artisan would not know the metes and bounds of the invention.  For purposes of examination it is assumed that the phrase means (ii) ‘the animal feed of claim 27, which 
Claim 29 recites the broad limitation ‘bean’, and the claim also recites ‘soybean’ which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claim 29 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 22 – 23 and 27 – 35 are rendered indefinite for improper antecedent usage as follows.
For claim 22, the phrase ‘comprising amino acids 26 – 425 of SEQ ID NO: 1’ should be corrected to ‘wherein the polypeptide is amino acids 26 – 425 of SEQ ID NO: 1’.
For claim 23, the phrase ‘which is a fragment of amino acids 26 – 425 of SEQ ID NO: 1’ should be corrected to ‘wherein the polypeptide is a fragment of amino acids 26 – 425 of SEQ ID NO: 1’.
For claim 27, the phrase ‘an animal feed additive of claim 16’ should be corrected to ‘the animal feed additive of claim 16’.
Claim 16 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for improper Markush language.  MPEP 2173.05(h) states:
I.MARKUSH GROUPS 
Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A “Markush” claim recites a list of alternatively useable species. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303-04 Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C;” however, the phrase “Markush claim” means any claim that recites a list of alternatively useable species regardless of format. 
II.“OR” TERMINOLOGY 
Alternative expressions using “or” are acceptable, such as “wherein R is A, B, C, or D.” The following phrases were each held to be acceptable and not in violation of 35 USC 112, second paragraph in In reGaubert, 524 F.2d 1222, 187 USPQ 664 (CCPA 1975): “made entirely or in part of”; “at least one piece”; and “iron, steel or any other magnetic material.” 

	Claim 16, lines 6 – 9, should be corrected to:
‘and one or more of
(b)	a fat-soluble vitamin, 
(c)	a water-soluble vitamin, and
(d)	a trace mineral.’

	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-35 are rejected under 35 U.S.C. 102(a2) as being anticipated by Haahir et al, 2019 (WO2019043191; effective filing date 01-SEP-2017).  Haahir teaches the protease set forth by SEQ ID NO:  1 herein (SEQ ID NO:  9 therein) and the mature polypeptide thereof, optionally linked to a His-tag.   Haahir further teaches animal feed additives comprising said protease, vitamins, trace minerals, and the components listed in claim 26 herein.   Haahir also  rejected under 35 U.S.C. 102(a2) as being anticipated by Haahir et al, 2019 (WO2019043191; effective filing date 01-SEP-2017)1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-23 and 26-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neveu et al, 2011(UniProt Acc#F4ZE70) in view of Beauchemin et al, 2004 (US20040202697).   Neveu teaches a protease having 97.3% identity with residues 26-245 of SEQ ID NO:  1 herein.   Neveu does not teach their protease in an animal feed additive.   Beauchemin teaches animal feed additives comprising a protease, a vitamin, and/or a trace mineral, and an amylase [0071] and an animal feed therewith further comprising one or more of a prebiotic, a probiotic [0071], soy, barley, and beet [table 17].  It would have been obvious to a person of ordinary skill in the art to use the protease of Neveu in the feed additive and animal feed of Beauchemin.  Motivation to do so is provided by Beauchemin, which teaches that proteases increase feed digestibility.  The expectation of success is high, as the use of proteases in animal feed was well known in the art. Therefore, claims 16-23 and 26-35 are rejected under 35 U.S.C. 103(a) as Neveu et al, 2011(UniProt Acc#F4ZE70) in view of Beauchemin et al, 2004 (US20040202697).  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc. (MPEP 2141(III)).
Claims 24 and 252 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Neveu et al, 2011(UniProt Acc#F4ZE70) and Beauchemin et al, 2004 (US20040202697) in view of Myscofski et al, 2000.  The combination of Neveu and Beauchemin is described above.  Said combination does not teach the protease of Neveu linked with a His-tag.  However, the use of the His-tag was well known in the art.  For example, Myscofski teaches the M6 and NucA proteins linked with a His-tag.  It would have been obvious to a person of ordinary skill in the art to link the protease of Neveu with a His-tag.  Motivation to do so is provided by Myscofski, which teaches that said tag enables protein purification using metal affinity chromatography. The expectation of success is high, as the use of the His-tag for protein purification was well known in the art. Therefore, claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Neveu et al, 2011(UniProt Acc#F4ZE70) and Beauchemin et al, 2004 (US20040202697) in view of Myscofski et al, 2000.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the instant application and Haahir et al, 2019 both list Hoff, Tine as an inventor and Novozymes as the applicants, the inventors are different.  If applicants wish to claim common ownership they should claim an exemption by filing a separate document stating that they are invoking the prior art 
        exception under 35 USC 102(b)(2)(c).  See MPEP 717.02(a)(I).
        2 Because claim 16 recites ‘optionally comprises an N-terminal and/or C-terminal extension of up to 10 amino acid’, claims 16-23 and 26-35 are also rejected as being unpatentable over Neveu et al, 2011(UniProt Acc#F4ZE70) in view of Beauchemin et al, 2004 (US20040202697).